Citation Nr: 0332585	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to April 1994, and had service in Southwest Asia 
during the Persian Gulf Conflict.  This appeal arises from a 
January 2001 rating decision of the Department of Veterans 
Affairs (VA), Roanoke, Virginia, regional office (RO).  The 
veteran testified at a Travel Board hearing before the 
undersigned in August 2002; a transcript of the hearing is of 
record.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  

Additionally, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

During the August 2002 Travel Board hearing, the veteran 
submitted additional evidence, in the form of a diary she 
kept while in Saudi Arabia.  Although AOJ consideration of 
this material has been waived by the veteran, since the case 
is being remanded anyway for reasons described below, the 
evidence should be reviewed by the AOJ.  

Subsequent to the hearing, the veteran, through her 
authorized representative, submitted additional evidence 
consisting of a September 2002 letter from a VA physician, a 
September 2002 statement from the veteran's father, and an 
undated statement from a friend.  These documents have not 
been considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.  Due process 
requires that the documents be reviewed by the RO before they 
are considered on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F3d (Fed. Cir. 2003), the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to correct a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

The veteran contends that she has post-traumatic stress 
disorder (PTSD) as a result of experiences in service.  While 
there is a diagnosis of PTSD in the veteran's medical record, 
there is no clear explanation of the underlying stressor.  
Furthermore, the veteran's stressors are not clearly 
delineated or are not the types of stressors that can be 
definitively confirmed.  Certain documents submitted by the 
appellant, including a diary she kept while in Saudi Arabia 
and statements from family and friends concerning changes in 
her personality and demeanor after returning from the Persian 
Gulf, appear to corroborate some of the noted stressors.  
However, sufficiency of stressors is a medical determination; 
to date there has been no such medical determination.  
Because of this and the remaining uncertainty regarding the 
precise nature of the veteran's psychiatric disorder, a VA 
examination is in order.  The Board notes that the veteran 
was previously employed by the Salem, Virginia VA medical 
center.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).  

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 
128, 139-143 (1997); M21-1, Part III, Change 49 (February 
1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).
The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Federal 
Circuit decision in PVA, the Court's 
guidelines in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
she needs to establish her claim, what 
the evidence shows, and of her and VA's 
respective responsibilities in claims 
development.  

2.  The RO should obtain copies of 
reports of any VA psychiatric treatment 
(not already of record) the veteran has 
received since the February 2002 
Statement of the Case.  

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should again send the veteran an 
appropriate stressor development letter.  
The Appellant should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3). All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  The RO should inform the 
appellant that if she fails to return any 
form that would provide details regarding 
the in-service stressor events or fails 
to provide information useful to 
verifying these events, VA will have no 
choice but to proceed to decide the case 
based on the evidence of record.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

4.  Upon receipt of the veteran's 
response to the development in paragraph 
3, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  See Patton v. West, 12 Vet. App. 
272, 280 (1999).  

5.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be examined by a board 
certified psychiatrist at an appropriate 
facility other than the VA medical center 
in Salem, VA.  The examiner should be 
informed of the RO's stressor 
determination.  The veteran should bring 
her diary to the examination for the 
examiner to review.  The examiner should 
review the claims file, including the 
veteran's diary, and determine the nature 
and likely etiology of the veteran's 
psychiatric disorder(s) and provide an 
opinion as to whether such disorder is 
related to service.  

The opinion must include whether PTSD may 
be diagnosed under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV)of the American Psychiatric 
Association, should state the stressors 
underlying the diagnosis, and should list 
the stressors in the opinion.  (If the 
underlying stressor is one not previously 
noted in the record, the examiner should 
explain the basis for any finding 
concluding that stressor event actually 
occurred, as well as any symptoms which 
explain the diagnosis).  The examiner 
should reconcile any contradictory 
evidence regarding the psychiatric 
diagnosis, and explain the rationale for 
any opinion given.

6.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until she is notified.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

